The judgment of the court was pronounced by
Slidell, J.
The defendant was a part owner of the. steamboat Chalmette, and resided in New Orleans, The plaintiff, a merchant in New Orleans, seeks to make him liable for merchandise sold here, at various times, for the use of the boat, as is alleged. There was judgment for the defendant in the court below, and the plaintiffhas appealed.
The account was kept on the plaintiff’s books, in the name of the steamer Chalmette and owners. The plaintiff’s agent, who made the sales, testifies that he furnished the various items, mentioned in the account, to the captain, upon his representation that they were for the use of the boat, but that he "did not know that they wex-e so used. The account, however’, on its face plainly indicates, and it is satisfactorily shown by other evidence, that the goods could not have been bought for the boat’s consumption. They consisted of lots of sugar and coffee in quantities, entii'ely beyond the boat’s necessities; and were marked, as the account shows, with the address of merchants in Tennessee. These purchases were, probably, made by the captain, on orders from those parties, which *763he executed for the purpose of getting freight. This practice, by captains, of executing orders for goods, a witness says, is frequent; but, that he knew of no usage by which goods, so bought, are charged to the steamboat.
The case turns upon the question of the captain’s authority to bind his owner; and we readily concur with the district judge, in the opinion, that the defendant is not liable. The master is not the general agent of the owner. He is clothed with various incidental powers, resulting from his official capacity; but these, in the main, are restricted to such as belong to the usual employment of the vessel. An extraordinary transaction, like this, calls for a particular authority, either express, or resulting clearly from an antecedent similar and usual course of dealing, so adopted by the owner; as to hold the captain out to the public as his agent for such purposes. There is no evidence before us of any such authority from the defendant, either express or implied. See General Interest Insurance Company v. Ruggles, 12 Wheaton, 412. Peters v. Balleslier, 3 Pick. 495. Pope v. Nickerson, 3 Story 465. 3 Kent 160.
Judgment affirmed, with costs.